Citation Nr: 0929017	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA Dependency 
and Indemnity Compensation (DIC) benefits and/or nonservice-
connected death pension benefits.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied basic 
eligibility for VA death benefits to include DIC and 
nonservice-connected death pension because the appellant's 
alleged late husband did not have basic qualifying service.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's alleged late husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, which is recognizable as service in 
the Armed Forces of the United States; the documents 
submitted by the appellant show no such service, and there is 
no indication that any such evidence exists.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits, 
based upon qualifying service by the appellant's alleged late 
husband have not been met.  38 U.S.C.A. §§ 101, 107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims she is entitled to VA DIC benefits 
and/or nonservice-connected death pension.  The appellant 
claims to be the widow of a man who she alleges served as a 
member of the U.S. Armed Forces in the Far East (USAFFE) 
during World War II.  The appellant further alleges that this 
man suffered illness during this claimed service such that it 
contributed materially to his demise in February 1985.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a claimant as defined in VA 
statute and regulation.  

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)  

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997).  The service 
department's findings are binding and conclusive upon VA.  VA 
does not have the authority to alter the findings of the 
service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States service department does 
not verify the claimed service, the applicant's only recourse 
lies within the relevant service department, not with VA.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  In short, 
under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits based upon Philippine service unless a United States 
service department documents or certifies their service.  Id. 
at 748.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department under the following 
conditions:  (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

The claims file includes a copy of a marriage certificate 
submitted by the appellant with the intent to show that she 
was the legal spouse of the deceased; and, a Certificate of 
Death submitted with the intent to show that her supposed 
spouse died in February 1985.  

The appellant also submitted an AGNR2 Certification from the 
Armed Forces of the Philippines, and a PA AGO Form 23, 
Affidavit for Philippine Army Personnel.  

Interestingly, when the RO attempted to verify the alleged 
service of the deceased, it was discovered that an earlier 
attempt had been made to verify service of the man listed on 
the marriage certificate (who has the same name as the man 
listed on the February 1985 death certificate).  In April 
1975, the National Personnel Records Center (NPRC) indicated 
that the appellant's alleged late husband had no service as a 
member of the Philippine Commonwealth Army including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  In January 2007, in conjunction with the 
current claim, the NPRC confirmed the earlier finding.

In light of the NPRC's findings, the appellant's claim must 
be denied.  Based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service, because none of those documents 
were issued by a United States military service department.  
The appellant's alleged late husband had no qualifying 
service in the United States Armed Forces, and as such, he is 
not a "veteran" for VA benefits purposes.  

Based upon the foregoing, the appellant is, thus, not 
eligible for DIC benefits or nonservice-connected pension 
benefits  under the laws administered by VA.  As the law and 
not the evidence of record is dispositive in this case, the 
claim must be denied because of the lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The regulations governing VA's duties to notify and assist 
claimants are not applicable to the present claim, as it is a 
question of law whether the appellant's alleged late 
husband's service qualifies as active service for VA 
benefits.  See Manning v. Principi, 16 Vet. App. 534 (2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  As 
explained above, there is no legal basis to grant the present 
claim.  

Moreover, the record contains inconsistencies tending to show 
that the appellant has submitted fraudulent documentation to 
support her claim for DIC benefits.  

In conjunction with the 1975 NPRC certification request, the 
appellant was listed as the wife, with "[redacted]" listed as 
the father and "[redacted]" listed as the mother.  These are 
the same names of the grooms parents noted on the marriage 
certificate that was submitted with the current claim for DIC 
benefits.  Significantly, however, the February 1985 death 
certificate that was submitted with the current claim for DIC 
benefits lists the father of the deceased as "[redacted] 
[redacted]" entirely different from the father's name listed 
on the marriage certificate or the NPRC certification 
requests.  Additionally, the marriage certificate indicates 
that the groom's birthday is January [redacted], 1925, but the other 
documents submitted by the appellant show the birthday as 
January [redacted], 1922.  The 1922 date coincides with the death 
certificate which shows that the deceased died at age 63, in 
1985, which would mean that he was born in 1922.  In essence, 
although the name on the death certificate is the same name 
as what appears on the marriage certificate, it appears that 
the person on the death certificate may not be the same 
person on the marriage certificate, and it is unclear which 
man, if either, was the appellant's late husband.  

Regardless of whether the above inconsistencies are due to 
mere administrative error, there is evidence of fraud in the 
record.  When the appellant submitted additional evidence in 
support of her claim, she submitted several documents labeled 
as "Exhibits."  Exhibit 3 is a Medical Abstract dated May 
10, 1949.  This Abstract is signed by a "general 
physician." It notes that his patient (the appellant's 
alleged late husband), began complaining of a recurrent 
severe back pain, cold, fever and spitting blood, becoming 
quite ill after his WWII service due to lack of adequate 
food.  The Abstract then notes that the general physician  
has no records to provide regarding any medical treatment.  
The Abstract concludes by stating, "The patient died of 
pulmonary edema and chronic severe anemia on February [redacted], 
1985, in Abuyog Hospital."  Either the general physician had 
psychic abilities and was able to predict the exact date of 
the Veteran's death 35 years into the future or, more likely, 
the Abstract which was dated in May 1949, was actually 
written sometime after February 1985.


ORDER

Basic eligibility for VA death benefits is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


